Anon.July, 1840.On an attachment for not returning an execution, if the coroner returns that the sheriff is in his custody upon an execution against Ms body, the court will award an alias attachment and a habeas corpus to bring up the sheriff.On an attachment against a sheriff for not returning an-execution, the coroner returned that the sheriff was in his custody by virtue of an execution against his body. Whereupon the court directed an alias attachment to issue and awarded a writ of habeas corpus to bring up the body of the sheriff. 8 R. S. 536, $ 7.